UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7441


CHRISTOPHER EARL COTTRELL,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:16-cv-00200-HEH-RCY)


Submitted:   February 16, 2017             Decided:   February 22, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Earl Cottrell, Appellant Pro Se. Victoria Lee Johnson,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher          Earl    Cottrell       seeks   to        appeal    the    district

court’s    order       denying      relief   on      his   28    U.S.C.       § 2254       (2012)

petition.    The order is not appealable unless a circuit justice or

judge   issues     a    certificate      of        appealability.             See    28    U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue     absent       “a    substantial       showing          of     the    denial       of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim

of the denial of a constitutional right.                      Slack, 529 U.S. at 484-

85.

       We have independently reviewed the record and conclude that

Cottrell has not made the requisite showing.                         Accordingly, we deny

Cottrell’s motion for a transcript at government expense, deny his

motion for a certificate of appealability, and dismiss the appeal.

We    dispense     with      oral    argument       because      the     facts       and   legal



                                               2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3